DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 05 October 2021 has been entered in full.  Claims 1-15 and 17 have been canceled.  Claims 16 and 18-51 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 18 May 2021) is withdrawn in view of the amendment correcting said informalities (received 05 October 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 23-28, 32-37, 41-46, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) as set forth at pp. 3-7 of the previous Office action (mailed 18 May 2021).  The rejection is reiterated below and expanded to address the new claim limitations.
Kuramochi et al. teach a method for treating a symptom of atopic dermatitis (pruritus) in a patient, the method comprising administering to the patient a series of doses of an IL-31 antagonist which is an antibody that specifically binds and neutralizes human IL-31RA (also known as NR10).  See abstract; col. 8 li. 22-34; col. 40 li. 36-62); claims 1-6.  SEQ ID NO: 210 and 228 of Kuramochi et al. comprise an amino acid sequence that is identical to SEQ ID NO: 7 of the instant application.  This corresponds to the heavy chain of one of the antibodies, and comprises the CDR sequences of instant SEQ ID NOs: 1-3.  SEQ ID NO: 220 and 238 of Kuramochi et al. comprise an 
Subcutaneous administration of 0.01 to 50 mg/kg is taught at col. 41-42.  A dosage of 1 mg/kg is taught at col. 70.  While Kuramochi et al. do not explicitly teach subcutaneous administration at 1 mg/kg or administration of 60 mg/body dose, Kuramochi et al. explicitly teach subcutaneous and intravenous administration as two of several parenteral administration routes that can be used when administering dosages of 0.01 to 50 mg/kg at col. 41-42.  Intravenous dosage of 1 mg/kg is taught at col. 70.  It is noted that an average human can weigh about 60 kg.  Administering a dosage of 1 mg/kg results in a total body dose of 60 mg.  Kuramochi et al. explicitly state that the administration methods can be properly selected according to the patient’s age and condition at col. 41.  Accordingly, arriving at the claimed dosages based on the disclosure of Kuramochi et al. would have been an obvious matter of choice absent evidence of unexpected results tied to the recited dosages.  The courts have also long held that optimization of variables such as dosages was well within the ordinary level of 

    PNG
    media_image1.png
    770
    1101
    media_image1.png
    Greyscale

This is relevant to claims 16-19, 23-28, 32-37, 41-46, 50, and 51.
Kuramochi et al. also do not expressly indicate that the treatment improved symptoms associated with sleep disturbance.  However, pruritus associated with atopic dermatitis has long been known to be associated with sleep disturbance.  Improvement of the pruritus symptoms as taught by Kuramochi et al. would inherently have resulted in improvement of symptoms associated with sleep disturbance.  Such is relevant to claims 18, 27, 36, and 45.
Kuramochi et al. also teach substituting position 419 of a human IgG2 Fc region with glutamic acid, as recited in instant claim 19.  See Referential Example 9.  This is relevant to claims 19, 28, 37, and 46.

As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 
Applicant’s arguments (pp. 9-14, remarks received 05 October 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the limitations of the clams and the basis of the rejection, and argues that column 70 of Kuramochi does not suggest the dosages and administration Pharmacokinetics and Pharmacodynamics of Biotech Drugs: Principles and Case-Studies in Drug Development (2006, of record, full citation in remarks) as establishing that dosages for one administration route (e.g., intramuscular) are not indicative of dosages for another administration route (e.g., intravenous).
This has been fully considered but is not found to be persuasive.  As discussed in the previous Office action, subcutaneous administration of 0.01 to 50 mg/kg is taught at col. 41-42.  Kuramochi explicitly teach subcutaneous and intravenous administration as two of several parenteral administration routes that can be used when administering dosages of 0.01 to 50 mg/kg at col. 41-42.  Such includes the dosages and administration route recited in the instant claims.  It was acknowledged that Kuramochi do not explicitly teach subcutaneous administration at 1 mg/kg or administration of 60 mg/body dose.  However, Kuramochi explicitly state that the administration methods can be properly selected according to the patient’s age and condition at col. 41.  Accordingly, arriving at the claimed dosages based on the disclosure of Kuramochi 
Applicant argues that the disclosure at columns 41-42 of Kuramochi of 0.01 to 50 mg/kg is far too broad to motivate the skilled artisan to select the dosages recited in the instant claims.  Applicant further urges that Kuramochi discusses several administration routes, and thus there is no motivation to select a subcutaneous route as recited in the claims.
This has been fully considered but is not found to be persuasive.  As discussed above, Kuramochi discloses a dosage range that includes the recited dosage range.  Selection of a specific dosage within that range would have been an obvious matter of choice, absent a showing of unexpected results tied to that dosage.  Furthermore, Kuramochi specifically discusses how dosages should be optimized according to factors such as the patient’s age and condition.  Regarding administration routes, Kuramochi specifically suggests subcutaneous administration as recited in the claims as an acceptable administration route.  The choice of subcutaneous from among a finite number of suggested administration routes would have been obvious since each administration route was well known and thus would have yielded predictable results.
Applicant argues that Kuramochi discloses many antiIL31RA antibodies, and there would have been no motivation for the ordinary skilled artisan to select the one recite din the instant claims.  Applicant points to Table 16 of Kuramochi as disclosing 12 antibodies including one having the amino acid sequences recited in the instant claims (i.e., Kuramochi’s H44L17).  Applicant urges that there is nothing in the results of Table 
This has been fully considered but is not found to be persuasive.  Kuramochi does not only disclose an antibody having the amino acid sequences recited in the claims (such as H44L17), but also recites this antibody in the claims.  See claims 1, 3, 5, and 6.  Furthermore, there may be factors other than biological activity and KD values that would have led the ordinary skilled artisan to choose H44L17, such as availability, ease of production, stability, fewer side effects, etc.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007) stated that choosing from a finite number of predictable solutions would have been obvious to try.  Kuramochi did not state that H44L17 was in any way unacceptable, and thus does not teach away from this antibody.  Accordingly, it would have been an obvious choice, as were any of the others, absent a showing of unexpected results associated with the antibodies and dosages recited in the instant claims in view of the disclosure of Kuramochi.

Claims 16-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) in view of Zhang et al. (US 2015/1157255 A1; published 26 February 2015; effectively filed 24 June 2014) as set forth at pp. 7-8 of the previous Office action (mailed 18 May 2021).  The rejection is .
As discussed above, Kuramochi et al. teach a method for treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising administering to the patient an IL-31 antagonist which is an antibody that specifically binds and neutralizes human IL-31RA (also known as NR10).  See abstract; col. 2-6; paragraph bridging col. 41-42; and claims 1, 3, 5, and 6.  Routine optimization of dosage would have resulted in the recited dosages, as discussed above.
Regarding claims 20-22, 29-31, 38-40, and 47-49, Kuramochi et al. do not teach combination therapy wherein a topical therapeutic agent such as a topical steroid or topical calcineurin inhibitor is administered with the IL-31 antagonist.  However, such combinations were known in the prior art.  For example, Zhang et al. teach numerous combination therapies for pruritus associated with atopic dermatitis which include IL-31 antagonistic antibodies, topical steroids, and topical calcineurin inhibitors.  See [0091], [0093], [0106], [0109], [0113].  Zhang et al. also speak to optimization of dosing schedules.  See [0048], [0148], for examples.  Furthermore, absent any evidence to the contrary, the combination would reasonably have been expected by the ordinary skilled artisan to produce a greater reduction in symptoms than when the antibody is used alone, since topical steroids and topical calcineurin inhibitors target different parts of the biological pathways involved in atopic dermatitis and pruritus than teanti-IL31RA antibody.  Similarly, absent any evidence to the contrary, the ordinary skilled artisan would reasonably have expected that the addition of anti-IL31RA antibody to the topical treatment methods would have allowed for a lower dosage of the topical treatment, 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the method of treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising administering to the patient a dose of an IL-31 antagonist by optimizing the dosage to arrive at the dosage recited in the instant claims as suggested by Kuramochi et al. and further by administering a topical steroid or topical calcineurin inhibitor as taught by Zhang et al. with a reasonable expectation of success.  The motivation to do so would have been apparent from the teachings of Zhang et al., who teach the usefulness of such topical treatments in combination with IL-31RA antagonists.  Again, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740.    
Applicant’s arguments (pp. 14-15, remarks received 05 October 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that Zhang fails to cure the alleged deficiencies of Kuramochi.  Applicant further contends that Zhang’s disclosures of combinations of several anti-pruritic drugs does not suggest the claimed combination of anti-IL31RA antibody and a topical steroid or topical calcineurin inhibitor.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/988,554:
Claims 16-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 18-32 of copending Application No. 16/988,554 (reference application) in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



US 8,431,127 B2:
Claims 16-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,431,127 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.

US 8,575,317 B2:
Claims 16-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,575,317 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.

US 9,028,821 B2:
Claims 16-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,028,821 B2 in view of Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) and Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.

US 10,544,227 B2:
Claims 16-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,544,227 B2 for reasons of record.

Applicant requests (p. 15, remarks received 05 October 2021) that the double patenting rejection be held in abeyance until all other issues of patentability are resolved.  Accordingly, the rejections are maintained and held in abeyance.

Conclusion
	No claims are allowed.

The instant Office action is made non-final since claims 22 and 29-31 are now included in the rejections made under 35 U.S.C. 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
01 December 2021